
	

114 HR 3290 IH: To award a Congressional Gold Medal to Lyndon Baines Johnson, the 36th President of the United States whose visionary leadership secured passage of the landmark Voting Rights Act of 1965, Social Security Amendments Act (Medicare) of 1965, Civil Rights Act of 1964, Higher Education Act of 1965, and Immigration and Naturalization Act of 1965.
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3290
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Ms. Jackson Lee (for herself, Mr. Lewis, Mr. Conyers, Ms. Norton, Mr. Cohen, Mrs. Dingell, Mr. Hinojosa, Mr. Cuellar, Mr. Johnson of Georgia, Mr. Meeks, Mr. Carson of Indiana, Mr. Veasey, Mr. Danny K. Davis of Illinois, and Mrs. Kirkpatrick) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To award a Congressional Gold Medal to Lyndon Baines Johnson, the 36th President of the United
			 States whose visionary leadership secured passage of the landmark Voting
			 Rights Act of 1965, Social Security Amendments Act (Medicare) of 1965,
			 Civil Rights Act of 1964, Higher Education Act of 1965, and Immigration
			 and Naturalization Act of 1965.
	
	
 1.FindingsThe Congress finds the following: (1)As a Member of Congress from the Tenth Congressional District of Texas, as Majority Leader of the U.S. Senate, Vice-President and President of the United States, Lyndon Baines Johnson’s accomplishments in the fields of civil rights, education, and economic opportunity rank among the greatest achievements of the past half century.
 (2)As President, Lyndon Johnson proposed, championed, led to passage, and signed into law on August 6, 1965, the Voting Rights Act of 1965, which swept away barriers impeding millions of Americans from meaningful participation in American political life.
 (3)On July 30, 1965, President Johnson signed into law the Social Security Amendments Act of 1965, popularly known as Medicare, which has transformed the delivery of health care in the United States and which, along with Social Security, reduced the rate of poverty among the elderly from 28.5 percent in 1966 to 9.1 percent in 2012.
 (4)On July 2, 1964, President Johnson secured passage and signed into law the most sweeping civil rights legislation since Reconstruction, the Civil Rights Act of 1964, which prohibits discrimination in employment, education, and public accommodations based on race, color, religion, or national origin.
 (5)On November 8, 1965, President Johnson signed into law the Higher Education Act, which provided need-based financial aid to students in the form of scholarships, work-study grants, and loans, and thus made higher education more accessible to populations of persons who were previously unable to attend college because of economic circumstances.
 (6)On October 3, 1965, President Johnson signed into law the Immigration and Naturalization Act of 1965, which transformed the Nation’s immigration system by abolishing the racially based quota system that had defined American immigration policy for four decades and replaced it with a policy whose central purpose was family reunification, with a preference for immigrants with specific skill sets.
 (7)According to Robert A. Caro, the preeminent biographer of Lyndon Baines Johnson, with the single exception of Lincoln, President Johnson was the greatest champion of the poor and underprivileged in the history of the Republic and was the President who wrote mercy and justice into the statute books by which America was governed.
			2.Congressional gold medal
 (a)Presentation AuthorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the posthumous award, on behalf of Congress, of a gold medal of appropriate design to Lyndon Baines Johnson in recognition of his contributions to the Nation, including passage of the landmark Voting Rights Act of 1965, the Social Security Amendments Act (Medicare) of 1965, the Civil Rights Act of 1964, the Higher Education Act of 1965, and the Immigration and Naturalization Act of 1965.
 (b)Design and StrikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions to be determined by the Secretary.
			(c)Lyndon Baines Johnson Library and Museum
 (1)In generalFollowing the award of the gold medal under subsection (a), the gold medal shall be given to the Lyndon Baines Johnson Library and Museum, where it will be available for display as appropriate and available for research.
 (2)Sense of CongressIt is the sense of the Congress that the Lyndon Baines Johnson Library and Museum should make the gold medal awarded pursuant to this Act available for display elsewhere, particularly at appropriate locations associated with Lyndon Baines Johnson.
 3.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 2 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.
		4.Status of medals
 (a)National MedalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic ItemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.
			
